PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is granted and case number 1D05-4609 is hereby reinstated. The clerk of the circuit court is directed to return the record on appeal to this court within 20 days of the date of issuance of mandate in this cause. The Public Defender for the Second Judicial Circuit is hereby reappointed to represent Adams in case number 1D05-4609 and an initial brief shall be filed within 50 days of filing of the record in that case.
BROWNING, C.J., ALLEN and THOMAS, JJ., concur.